This case is before us on motion to dismiss the appeal, one ground of such motion being that the appeal is frivolous and for delay merely.
It appears that the action was upon a promissory note executed by the defendant V. Bronaugh, indorsed by W.W. Jeter, and payable to the order of the defendant in error. Jeter entered his appearance in the trial court and waived the issuance and service of summons, but did not answer or otherwise plead. Bronaugh filed an unverified general denial. No evidence was offered on behalf of the defendants below. It is apparent from the record that the appeal is frivolous and is for delay merely.
Therefore, the appeal is dismissed.
JOHNSON, McNEILL, MILLER, ELTING, and KENNAMER, JJ., concur.